DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 9, 10, 12, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiess et al. (DE 102018214637 wherein US 2021/0271320 is cited as US equivalent for the purpose of English translation).
As to claim 1, Fiess discloses a method for detecting a gaze direction of an eye ([0018 – 0021], figs. 1 – 3), comprising the steps of: irradiating at least one wavelength-modulated [0021] laser beam (106 of fig. 1) onto an eye (108 of fig. 1), detecting an 
As to claim 2 (dependent on 1), Fiess discloses the method, further comprising the steps of: detecting a reflectivity of the eye (detecting reflectivity of the eye [0020 – 0024]) depending on the amplitude (amplitude [0021]) and phase position of the portion of the laser beam (phase of laser beam [0020 – 0024]) backscattered from the eye (eye 108 of fig. 1), and detecting an absolute eye position based on the reflectivity and the optical path length (direction of the eye is ascertained based on reflectivity [0022] determined based on optical path length [0021]).
As to claim 9, Fiess discloses a gaze detection arrangement for detecting a gaze direction (figs. 1 – 3 and 14), comprising: a laser device (3) which is configured to irradiate at least one laser beam (laser source 104 of fig. 1 producing beam 106 of fig. 1) a control device (190 of fig. 14 [0083]) which is configured to operate the laser device 
As to claim 10 (dependent on claim 9), Fiess discloses the gaze detection arrangement, wherein the laser device (104 of fig. 1) comprises at least one surface emitter with integrated photodiode (emitter and integrated photodiode [0080]).
As to claim 12 (dependent on claim 9), Fiess discloses the gaze detection arrangement, wherein the at least one laser beam (beam according to optical path 132 of fig. 1) is directed directly onto the eye (108 of fig. 1), and/or wherein the gaze detection arrangement (fig. 1) further comprises a deflection element (photodiode [0080]) which is configured to deflect the at least one laser beam irradiated by the laser device onto the eye (detecting the beam by the detector [0080]).
claim 13 (dependent on claim 9), Fiess discloses a pair of smart glasses (pair of smart glasses 400 of fig.1) comprising a gaze detection arrangement (fig. 1), wherein the laser device (104 of fig. 1) comprises at least one laser source (laser source 104 of fig. 1) which is arranged on a spectacle frame (frame 160 of fig. 1), which especially surrounds a spectacle lens (lens 402 of fig. 1), and/or on a spectacle temple (temple 150 of fig. 1).
As to claim 15 (dependent on claim 13), Fiess discloses a pair of smart glasses, further comprising an output device which is configured to output an output to the user (the glasses display picture [0003]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiess in view of Pruijmboom et al. (VCSEL-based miniature laser-Doppler interferometer).
As to claim 4 (dependent on 1), Fiess discloses the method, but does not explicitly disclose that eye velocity detection is based on the following equation: FD = 2 v cos(a)/lambda, wherein: v is the eye velocity; FD is a Doppler frequency corresponding to the Doppler shift of the irradiated laser beam and the backscattered 
In the same field of endeavor, Pruijmboom discloses a method for velocity detection, wherein velocity may be determined according to: Fdopler = 2 v cos(a)/lambda (equation 1), wherein: v is the velocity (section I); FD is a Doppler frequency corresponding to the Doppler shift of the irradiated laser beam and the backscattered part of the emitted laser beam (doppler frequency, section I), a is an angle between a direction of the irradiated laser beam and a tangent to a surface (angle Phi of section I) which contacts the surface (surface of reflecting object, section I) at an impingement point at which the laser beam (laser beam of fig. 1) impinges on the reflecting object (fig. 1) and which also is located in the plane spanned by a wave vector and a surface normal at the impingement point (reflective surface of fig. 1); and lambda is a wavelength of the irradiated laser beam (lambda is a wavelength of the laser, section I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fiess and the teachings of Pruijmboom such that eye velocity was determined as disclosed by Pruijmboom, with motivation to improve sensing performance (Pruijmboom, section 7).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiess in view of Johnson et al. (US 2019/0163266).
As to claim 14 (dependent on claim 13), Fiess discloses a pair of smart glasses, but fails to disclose further glasses comprising a rotation rate sensor, which is configured to detect a rotation of the user's head.
In the same field of endeavor, Johnson discloses smart glasses [0046] comprising a rotation rate sensor, which is configured to detect a rotation of the user's head (rotation of the head is detected by way of a measurement of the rate of rotation [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fiess and the teachings of Johnson such that head rotation of the user was detected as disclosed by Johnson, with motivation to positionally correct visualization of virtual objects in the field of view of the user (Johnson, [0034]).


Allowable Subject Matter
Claims 3, 5 – 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

claim 3 (dependent on 2), The Prior Art of record fails to discloses the method, wherein the absolute eye position detection is performed at predefined points of time, and wherein an eye movement between the predefined points of time is detected based on the eye velocity. (Emphasis Added).
As to claim 5 (dependent on 4), The Prior Art of record fails to discloses the method, further comprising the steps of: detecting a rotation rate of the eye; and calibrating to determine the angle a, wherein the calibration is based on the optical path length, the eye velocity, and the rotation rate of the eye. (Emphasis Added).
As to claim 7 (dependent on 1), The Prior Art of record fails to discloses the method, further comprising the steps of: detecting a maximum eye velocity during an eye movement, and predicting an eye movement end position based on the maximum velocity. (Emphasis Added).
As to claim 8 (dependent on 1), The Prior Art of record fails to discloses the method, one of the preceding claims, wherein at least two laser beams are irradiated onto the eye, and wherein the two irradiated laser beams are aligned such that an angle and/or a distance between a wave vector of each irradiated laser beam and at least one of two mutually orthogonal rotational axes of the eye, respectively, is not zero. (Emphasis Added).
As to claim 11 (dependent on claim 9), The Prior Art of record fails to discloses the gaze detection arrangement, wherein the laser device comprises a beam splitting element which is configured to split a single laser beam into at least two laser beams. (Emphasis Added).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623